Citation Nr: 1420330	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensable hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  Additional lay evidence submitted directly to the Board at that time, with a waiver of initial RO consideration, was previously accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013). 

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the claim for a rating in excess of 30 percent for Meniere's syndrome to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2012, the Board again remanded the claim for a rating in excess of 30 percent for Meniere's syndrome, for further development.  

As regards  the claim for an earlier effective date for the characterization of disability as Meniere's syndrome and award of a 30 percent rating, the Veteran appealed the June 2011 denial of that issue.  In March 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2011 denial and remanded the claim to the Board for further proceedings consistent with the decision.  

In an April 2013 SSOC, the AMC continued to deny  the claim for a rating in excess of 30 percent for Meniere's syndrome, and returned that matter to the Board for further appellate consideration.

In March 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are, again, being remanded again to the Agency of Original Jurisdiction (AOJ).    VA will notify the Veteran when  further action, on his part, is required.



REMAND

Unfortunately, the Board's review of the claim file reveals that further RO action on the claim involving evaluation of bilateral hearing loss is warranted, even though it will, regrettably, further delay an appellate decision on this matter.  

Initially, the Board notes, as indicated above, that the Veteran submitted additional medical evidence regarding his Meniere's syndrome directly to the Board in March 2014.  That evidence has not been considered  by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This new medical evidence is pertinent and relevant to both matters  on appeal, but  was not accompanied by a signed waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Rather, the Veteran specifically indicated that he did not waive RO consideration of the evidence and requested a remand for  RO consideration of this evidence in the first instance.  

As such, the Board has no alternative but to remand these matters  for initial RO consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

The Board also finds that, prior to readjudication of these matters, additional development is warranted.

As for the claim for a higher rating, a December 18, 2013 VA medical record (provided by the Veteran) documents that the Veteran complained that his Meniere's syndrome symptoms had worsened since his last examination (in June 2011).To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination,  by an appropriate physician (preferably, an ear, nose and throat (ENT) physician), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim . See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to seeking the requested examination and opinion, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, with the most recent records obtained by the RO dated in  May 2011.  Although the Veteran has submitted some subsequent VA medical records from the Minneapolis VAMC, it is unclear whether those are a complete set of records.  As such, there is a period of missing records that are pertinent to the matter on appeal and more recent records from this facility likely exist.   Furthermore, the Veteran submitted records from the VA Texas Valley Coastal Bend Health Care System (HCS).  The RO has not obtained any VA medical records from this facility.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 2011 to the present.  The RO should also obtain all records from the VA Texas Valley Coastal Bend HCS.  These records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The  AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ  should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

The AOJ's adjudication of the claims should include consideration of all applicable rating criteria, to include that considered alternatively, or in addition to, any diagnostic criteria previously considered. The AOJ should specifically consider and address whether any separate rating(s) for manifestations of  Meniere's syndrome is/are warranted.  [As noted in the prior remand, although the Veteran's Meniere's syndrome has been evaluated under Diagnostic Code 6205,if vestibular disequilibrium is shown,  evaluation under Diagnostic Code 6204 (which does not prohibit separate ratings for hearing impairment or tinnitus) may be more advantageous to the Veteran.].  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the VA Texas Valley Costal Bend HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Also obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2011.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a physician (preferably by an ENT physician), for evaluation of his Meniere's syndrome..  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report),  If the examiner determines that further vestibular or other testing is needed to reliably render the findings noted below, such testing should be accomplished in accordance with the examiner's recommendation.  All clinical findings should be reported in detail.

The physician should clearly describe all manifestations of the Veteran's Meniere's syndrome.

In particular, the physician should indicate whether the Veteran suffers from cerebellar gait during, or in addition to, his attacks of vertigo.  The examiner should also provide information as to the frequency of the Veteran's attacks of vertigo and, if present, cerebellar gait.  

The physician  should also identify all objective findings that support the diagnosis of any vestibular disequilibrium.  The examiner should clearly define "cerebellar gait" as it relates to Meniere's syndrome and identify whether there is objective evidence that the Veteran has a cerebellar gait associated with Meniere's syndrome.

Further, the physician should address whether the Veteran has occasional staggering that is attributable to Meniere's syndrome.  

All examination findings, along with a complete rationale for the conclusions reached, must be provided.

5.   If the Veteran fails to report to the  scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal. in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims (including the VA medical records submitted by the Veteran in March 2014)) and legal authority.  

Adjudication of the claims should include consideration of all applicable rating criteria, to include that considered alternatively, or in addition to, any diagnostic criteria previously considered.  Such should include discussion of whether evaluation of the disability under Diagnostic Code 6024, in lieu of 6025, is more advantageous.  Specifically consider and discuss  whether any separate rating(s) for manifestations of  Meniere's syndrome is/are warranted.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


